IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,496



                    EX PARTE JASON LYNN CHANNEL, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. F1017526-A IN THE 145 TH DISTRICT COURT
                      FROM NACOGDOCHES COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault and sentenced to ten years’ imprisonment. He did not appeal his conviction.

       Applicant contends that his plea was involuntary because the plea agreement cannot be

followed.

       Trial counsel and the prosecutor both filed affidavits with the trial court. Based on those

affidavits, the trial court determined that applicant plead guilty pursuant to an agreement that he
                                                                                                  2

would be considered for shock probation if he did not have any behavior problems while

incarcerated. This agreement is unenforceable due to Applicant’s previous prison sentence.

Applicant is entitled to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgment in Cause No. F1017526-A in the 145th Judicial District

Court of Nacogdoches County is set aside, and applicant is remanded to the custody of the Sheriff

of Nacogdoches County to answer the charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 9, 2011
Do Not Publish